Exhibit 10.1

AMENDED AND RESTATED LOCK-UP AGREEMENT

THIS AMENDED AND RESTATED LOCK-UP AGREEMENT (this “Agreement”), is made as of
October 31, 2016, by and between THE FEMALE HEALTH COMPANY, a Wisconsin
corporation (“FHC Wisconsin”), and the undersigned stockholder (“Stockholder”)
of ASPEN PARK PHARMACEUTICALS, INC., a Delaware corporation (“APP”). Effective
as of the date hereof, this Agreement amends and restates the original Lock-Up
Agreement, dated as of April 5, 2016, as amended, between FHC Wisconsin and
Stockholder (as amended, the “Original Agreement”).

RECITALS

A. Concurrently with the execution of this Agreement, FHC Wisconsin, Blue Hen
Acquisition, Inc., a Delaware corporation and wholly-owned Subsidiary of FHC
Wisconsin (“APP Merger Sub”), and APP, have entered into an Amended and Restated
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), providing for, among other things, the merger of APP Merger
Sub with and into APP (the “APP Merger”) pursuant to the terms and conditions of
the Merger Agreement.

B. Pursuant to the APP Merger, Stockholder will acquire record or beneficial
ownership of shares of FHC Wisconsin Common Stock and FHC Wisconsin Series 4
Preferred Stock.

C. As a condition to the willingness of FHC Wisconsin to enter into the Merger
Agreement, FHC Wisconsin has required that Stockholder executes and delivers
this Agreement.

D. In order to induce FHC Wisconsin to enter into the Merger Agreement and in
order to provide for an orderly market for the FHC Wisconsin Common Stock,
including the FHC Wisconsin Common Stock issuable upon the conversion of FHC
Wisconsin Series 4 Preferred Stock, Stockholder has agreed to enter into this
Agreement and to thereby restrict the Transfer of the Shares.

AGREEMENTS

In consideration of the foregoing recitals and the mutual representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound hereby, the parties agree as follows:

1. Definitions. For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement or this Section 1.

“Beneficial Owner” or “Beneficial Ownership” (including any variant thereof)
shall have the meaning set forth in Rule 13d-3 under the Exchange Act.

“Change of Control” means the consummation of any bona fide third party tender
offer, merger, purchase, consolidation or other similar transaction the result
of which is that any



--------------------------------------------------------------------------------

“person” (as defined in Section 13(d)(3) of the Exchange Act), or group of
persons, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of a majority of total voting power of the voting stock of FHC
Wisconsin.

“FHC Wisconsin Common Stock” means the common stock, par value $0.01 per share,
of FHC Wisconsin, and any other shares of stock issued or issuable with respect
thereto (whether by way of a stock dividend or stock split or in exchange for or
upon conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation or other corporate
reorganization).

“FHC Wisconsin Series 4 Preferred Stock” means the Class A Convertible Preferred
Stock-Series 4, par value $0.01 per share, of FHC Wisconsin, and any other
shares of stock issued or issuable with respect thereto (whether by way of a
stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

“FHC Wisconsin Stock” means the FHC Wisconsin Common Stock, FHC Wisconsin Series
4 Preferred Stock and any other voting securities of FHC Wisconsin.

“Immediate Family Members” means any relationship by blood, marriage or
adoption, not more remote than first cousin.

“Shares” means 75% of each of the shares of FHC Wisconsin Common Stock and FHC
Wisconsin Series 4 Preferred Stock which Stockholder is entitled to receive
pursuant to the terms of the Merger Agreement, including Escrow Shares and any
shares of FHC Common Stock issued or issuable upon conversion of any shares of
FHC Wisconsin Series 4 Preferred Stock that originally constituted Shares
hereunder. All of the Shares subject to this Agreement shall also be Escrow
Shares until their release from escrow to the extent provided in the Escrow
Agreement, and the other 25% of each of the shares of FHC Wisconsin Common Stock
and FHC Wisconsin Series 4 Preferred Stock which Stockholder is entitled to
receive pursuant to the terms of the Merger Agreement shall be neither Shares
subject to this Agreement nor Escrow Shares. In the event of any change in the
number of issued and outstanding shares of FHC Wisconsin Common Stock or FHC
Wisconsin Series 4 Preferred Stock by reason of any stock split, reverse split,
stock dividend (including any dividend or distribution of securities convertible
into FHC Wisconsin Common Stock or FHC Wisconsin Series 4 Preferred Stock),
combination, reorganization, recapitalization or other like change, conversion
or exchange of shares or any other change in the corporate or capital structure
of FHC Wisconsin, the term “Shares” shall be deemed to refer to and include the
Shares described in the first sentence of this paragraph, as well as such stock
dividends and distributions and any shares or other securities into which or for
which any or all of the Shares may be changed or exchanged.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, gift,
placement in trust or other disposition of such security or any right, title or
interest therein (including any right or power to vote to which the holder
thereof may be entitled, whether such right or power is granted by proxy or
otherwise) or Beneficial Ownership thereof, the offer to make such a sale,
transfer or other disposition, and each agreement, arrangement or understanding,
whether or not in writing, to effect any of the forgoing. “Transferor,”
“Transferee” and “Transferred” each have correlative meanings.

 

2



--------------------------------------------------------------------------------

2. Lock-Up Period.

(a) During the period commencing from the Closing and ending on the earlier of
(i) the eighteen (18) month anniversary of the date of Closing or (ii) the date
on which FHC Wisconsin consummates a liquidation, merger, share exchange or
other similar transaction following the Closing with an unaffiliated third party
that results in all of FHC Wisconsin’s stockholders having the right to exchange
their equity holdings in FHC Wisconsin for cash, securities or other property,
excluding, for the avoidance of doubt, any merger or similar transaction that
results in the reincorporation of FHC Wisconsin in Delaware or any other
jurisdiction (the “Lock-Up Period”), Stockholder agrees not to, without FHC
Wisconsin’s prior written consent (which consent may be given or withheld in its
sole discretion), (x) Transfer, directly or indirectly, Stockholder’s Shares,
(y) make or cause to be made any offer, sale, contract to sell, sale of any
option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant to Transfer, directly or indirectly,
Stockholder’s Shares or (z) enter into any swap or other arrangement that
Transfers all or a portion of the economic consequences associated with the
ownership of Stockholder’s Shares (regardless of whether any of the transactions
described in clause (y) or (z) is to be settled by the delivery of Shares, in
cash or otherwise) (any of the foregoing described in clauses (x), (y) and (z),
a “Prohibited Transfer”). To the extent any Escrow Shares are released from
escrow to the Stockholder as provided in the Escrow Agreement during the Lock-Up
Period, such shares shall continue to be considered Shares for purposes of the
restrictions included in this Agreement for the remainder of the Lock-Up Period.

(b) Stockholder agrees that Stockholder will not, during the Lock-Up Period,
make any demand for the registration of any Shares, whether pursuant to the
Registration Rights Agreements or otherwise; provided, however, that the
foregoing shall not prohibit the Stockholder from exercising any piggyback
registration rights that have been afforded him pursuant to the Registration
Rights Agreement, provided that the lock-up restrictions set forth herein shall
remain in effect during the Lock-Up Period with respect to any FHC Wisconsin
Common Stock that is registered in connection with the exercise of such
piggyback registration rights.

(c) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and FHC Wisconsin shall refuse to recognize any such purported
Transferee of the Shares as one of its equity holders for any purpose.
Stockholder expressly authorizes FHC Wisconsin to cause its transfer agent to
decline to transfer or to note stop transfer restrictions on the transfer books
and records of FHC Wisconsin with respect to any Shares in accordance with the
terms of this Agreement.

 

3



--------------------------------------------------------------------------------

(d) During the Lock-Up Period, each certificate evidencing any Shares shall be
stamped or otherwise imprinted with a legend in substantially the following
form, in addition to any other applicable legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN AN AMENDED AND RESTATED LOCK-UP AGREEMENT DATED AS OF
OCTOBER 31, 2016 BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND
CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH AMENDED AND
RESTATED LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.”

3. Permitted Transfers. Notwithstanding anything to the contrary in this
Agreement, the following shall not constitute a Prohibited Transfer: Transfers
of Shares (a) to an Immediate Family Member of Stockholder by Stockholder,
(b) by will, other testamentary document or intestate succession, (c) to any
trust, partnership, or other entity for estate planning purposes and solely for
the direct or indirect benefit of Stockholder or Immediate Family Members of
Stockholder, (d) pursuant to a bona fide third party tender offer made to all
holders of the FHC Wisconsin Common Stock and FHC Wisconsin Series 4 Preferred
Stock, merger, consolidation or other similar transaction involving a Change of
Control of FHC Wisconsin, including voting in favor of any such transaction or
taking any other action in connection with such transaction, provided that in
the event that such merger, tender offer or other transaction is not completed,
the Shares shall remain subject to the restrictions set forth herein or (e) the
exercise of warrants or the exercise of stock options granted pursuant to FHC
Wisconsin’s stock option/incentive plans or otherwise outstanding during the
term of this Agreement; provided, that the restrictions set forth herein shall
continue to apply to shares of FHC Wisconsin Common Stock or FHC Wisconsin
Series 4 Preferred Stock issued upon such exercise or conversion (any of the
foregoing, a “Permitted Transfer”); provided, however, that in the case of any
Permitted Transfer set forth in (a) - (c) above, (i) FHC Wisconsin is notified
in writing at least five Business Days prior to the proposed Permitted Transfer,
and such notice shall specify the exact name of the Transferor and of the
Transferee, and the Transferee’s federal tax identification number (or indicate
that the number has been applied for but not received), address, and
relationship to Stockholder, the nature of the Transfer (whether gift, sale or
other type of Transfer), and the amount of consideration to be paid, if any, and
(ii) the Transferee shall sign and deliver a lock-up agreement in substantially
the form of this Agreement.

4. Additional Restrictions. The sale and transfer restrictions on the Shares set
forth in this Agreement shall be in addition to all other restrictions on
transfer imposed by applicable United States and state securities Laws.

5. Voting Agreement.

(a) Stockholder agrees to vote, or cause to be voted, all shares of FHC
Wisconsin Stock owned by such Stockholder, or over which such Stockholder has
voting control, in whatever manner in favor of the election of each FHC
Wisconsin Board Designee at the 2017 annual meeting of stockholders of FHC
Wisconsin for terms ending at the 2018 annual meeting of stockholders of FHC
Wisconsin (the “2018 Annual Meeting”) or at any special meeting of stockholders
of FHC Wisconsin prior to the 2018 Annual Meeting or pursuant to any written
consent of the stockholders.

 

4



--------------------------------------------------------------------------------

(b) Stockholder also agrees to vote, or cause to be voted, all shares of FHC
Wisconsin Stock owned by such Holder, or over which such Stockholder has voting
control, from time to time and at all times prior to the 2018 Annual Meeting, in
whatever manner as shall be necessary to ensure that:

(i) no FHC Wisconsin Board Designee may be removed from office; and

(ii) any vacancies created by the resignation, removal or death of a FHC
Wisconsin Board Designee shall be filled pursuant to Section 2.2(c) of the
Merger Agreement and the provisions of this Section 5.

(c) Stockholder also agrees to vote, or cause to be voted, all shares of FHC
Wisconsin Stock owned by such Stockholder, or over which such Stockholder has
voting control, in whatever manner (i) in favor of all persons nominated by FHC
Wisconsin’s nominating and corporate governance committee (each a “Committee
Nominee”) for election as directors at the 2017 annual meeting of stockholders
of FHC Wisconsin and the 2018 Annual Meeting or at any special meeting of
stockholders of FHC Wisconsin prior to the 2018 Annual Meeting or pursuant to
any written consent of the stockholders and (ii) to ensure that [a] no Committee
Nominee is removed from office prior to the 2018 Annual Meeting and [b] any
vacancies created by the resignation, removal or death of any Committee Nominee
shall be filled pursuant to the provisions of this Section 5.

(d) Stockholder shall not have any liability as a result of designating a person
for election as a director for any act or omission by such designated person in
his or her capacity as a director of FHC Wisconsin, nor shall Stockholder have
any liability as a result of voting for any such designee in accordance with the
provisions of this Agreement.

(e) The provisions of this Section 5 (i) shall survive consummation of the APP
Merger, and (ii) are intended to be for the benefit of, and will be enforceable
by, each of the FHC Wisconsin Board Designees, including pursuant to
Section 6(a).

6. Miscellaneous.

(a) Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law or damages. Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other party has an adequate remedy at law. Each party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other party’s seeking or obtaining such equitable
relief.

(b) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the parties hereto with respect to the subject matter hereof,
including, without limitation, the Original Agreement, and contains the entire
agreement between the

 

5



--------------------------------------------------------------------------------

parties with respect to the subject matter hereof. This Agreement may not be
amended or supplemented, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by both of the parties hereto. No
waiver of any provisions hereof by either party shall be deemed a waiver of any
other provisions hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

(c) Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be deemed to
have been given (i) when delivered by hand (with written confirmation of
receipt); (ii) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (iii) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (iv) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in notice given in accordance with this Section 6(c)):

 

If to FHC Wisconsin:   

The Female Health Company

150 North Michigan Avenue, Suite 1580

Chicago, IL 60601

Attention: Chief Executive Officer

Email: OBAOL@femalehealthcompany.com

Facsimile: 312-595-9122

With a copy to (which shall not constitute note):   

Reinhart Boerner Van Deuren s.c.

1000 North Water Street, Suite 1700

Milwaukee, WI 53202

Attention: James M. Bedore, Esq.

Email: jbedore@reinhartlaw.com

Facsimile: (414) 298-8097

If to Stockholder:    To the address set forth on the signature page hereto.

(d) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

(e) Jurisdiction; Consent to Service of Process. Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery or other courts of the State of
Delaware (a “Delaware Court”) and any appellate court from any such court, in
any suit, action or proceeding arising out of or relating to this Agreement, or
for recognition or enforcement of any judgment resulting from any suit, action
or proceeding, and each party hereby irrevocably and unconditionally agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in a

 

6



--------------------------------------------------------------------------------

Delaware Court. No party may move to (i) transfer any such suit, action or
proceeding from a Delaware Court to another jurisdiction, (ii) consolidate any
such suit, action or proceeding brought in a Delaware Court with a suit, action
or proceeding in another jurisdiction or (iii) dismiss any such suit, action or
proceeding brought in a Delaware Court for the purpose of bringing the same in
another jurisdiction. Each party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, (x) any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in a Delaware Court,
(y) the defense of an inconvenient forum to the maintenance of such suit, action
or proceeding in any such court and (z) the right to object, with respect to
such suit, action or proceeding, that such court does not have jurisdiction over
such party. Each party irrevocably consents to service of process in any manner
permitted by applicable Law.

(f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

(g) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as either the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party or such party waives its rights under this Section 6(g)
with respect thereto. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered originals of one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties. Signatures delivered by
facsimile or by e-mail in portable document format (PDF) shall be binding for
all purposes hereof.

(i) Further Deliveries. Each party hereto shall execute and deliver such
additional documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

(j) Headings. All Section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.

(k) Effectiveness. The obligations of Stockholder set forth in this Agreement
shall not be effective or binding upon Stockholder until after such time as the
Merger Agreement is executed and delivered by FHC Wisconsin, APP Merger Sub and
APP.

 

7



--------------------------------------------------------------------------------

(l) Assignment. Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto, provided that the rights and obligations of FHC Wisconsin may be
assigned to a successor pursuant to any merger or similar transaction that
results in the reincorporation of FHC Wisconsin in Delaware or any other
jurisdiction. Any assignment contrary to the provisions of this Section 6(l)
shall be null and void.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Lock-Up Agreement as of the date first written above.

 

FHC:     STOCKHOLDER: THE FEMALE HEALTH COMPANY     [STOCKHOLDER] By:  

 

    By:  

 

  Name: O.B. Parrish       Name:   Title:   Chief Executive Officer       Title:
      Notice Address:      

 

     

 

     

 

      Email:                                  
                                                                
Facsimile:                                  
                                                    

 

[Signature Page to Lock-Up Agreement - [Stockholder]]